Citation Nr: 0831353	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected lesions on the left and right forearms, 
likely healed cholracne skin lesions. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The Board notes that in November 2004 the Board remanded the 
issue of a higher initial rating in excess of 10 percent for 
a Statement of the Case (SOC) in compliance with Manlincon v. 
West, 12 Vet. App. 238 (1999).  The RO issued an SOC in July 
2005; however, the veteran did not file a timely appeal and 
therefore, that August 2002 rating decision is final. 

The veteran testified before the undersigned Veterans Law 
Judge in April 2008. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's service-connected disability, lesions on 
the left and right forearms, likely healed cholracne skin 
lesions, is not manifested by coverage of 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected; or by the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  




CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected skin lesions 
on the forearms have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118 
including Diagnostic Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2005, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the January 2006 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2005 letter, a June 
2006 letter, and a March 2007 letter satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2005, June 2006, and March 2007 letters advised 
the veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained,  the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the September 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in follow-up letters sent to the 
veteran in March 2006 and March 2007.  Further, the Board's 
decision herein denies the claim for increased rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
disabilities had worsened.

In a March 2007 letter the RO notified the veteran of the 
specific criteria needed to evaluate his condition.  In 
addition, the veteran's December 2005 VA examination 
paralleled the relevant diagnostic criteria.  These studies, 
as well as the veteran's access to his VA examination reports 
(indicated in his representative's statements, as the claims 
file had been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
testimony, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the September 2006 Statement of 
the Case was followed up by a Supplemental Statement of the 
Case in October 2006, representing VA action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, slip op. at 9.
For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in December 2005. 

The veteran has also been afforded a hearing before the 
Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claim for 
increased ratings for the service-connected disability of 
skin lesions to the left forearm.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

An April 2003 Decision Review Officer (DRO) granted the 
veteran service connection and a 10 percent disability rating 
for a skin disability characterized as "lesions over the 
right forearm; 1 -2 lesions on the left forearm; likely 
healed cholracne lesions," effective August 29, 2002.  The 
January 2006 RO rating decision denied the veteran's claim 
for an increased evaluation.   

The service-connected skin disorder is evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806.   The Board notes 
that the diagnostic criteria for evaluating skin disorders, 
including 38 C.F.R. § 4.118, Diagnostic Code 7806, have been 
substantially revised, effectuated as of August 30, 2002.  
However, since the veteran's claim for an increased rating 
was filed in October 2005 only the new rating criteria are 
applicable in this case. 

Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7806, effective from August 30, 2002: 

A no percent evaluation contemplates less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.  

A 10 percent evaluation is warranted for cases with at least 
5 percent, but less than 20 percent of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

At the veteran's December 2005 VA examination he reported 
intense pruritus and had lesions on both forearms, elbows, 
and on his left calf.  The VA examiner noted that these 
lesions were eczematous lesions and not typical acneform skin 
changes of chloracne or scarring secondary to chloracne.  

On examination the VA examiner noted that the veteran had 
blisters, crusting, itching and rashes intermittently; he 
further noted that the veteran had been using the steroid 
cream for less than 6 weeks.  The lesions were described as 
exfoliating and scaling.

The VA examiner stated that the veteran's chloracne skin 
lesions covered less than 5 percent of the veteran's entire 
exposed areas, and affected greater than 5 percent but less 
than 20 percent of the veteran's total body area.

A careful review of the veteran's VA treatment records 
revealed that in March 2005 he was on a steroid cream and in 
October 2006 he was on triamcinolone acetonide.  In October 
2006 it was also noted that his lesions were stable when he 
followed the prescribed treatment plan which included use of 
the triamcinolone acetonide cream.

In various statements he and his wife noted that the 
veteran's lesions increased in frequency of flare-up since 
2000.  The veteran described the lesions as itchy and that 
they oozed after he itched them.  Use of the topical 
corticosteroid cream, triamcinolone acetonide, relieved 
symptoms, but the lesions recurred.  The veteran also 
submitted several articles which indicated that triamcinolone 
acetonide is a corticosteroid cream used for anti-
inflammatory and anti-pruritic purposes.

At the veteran's hearing he stated that he had lesions on 
both calves, arms, knees and elbows, intermittently at 
different times.  He stated that he began using triamcinolone 
cream in 2000; however, he did not use the topical steroid 
cream constantly, but only when he had break-outs of lesions.  

The veteran indicated that these flare-ups, or break-outs, 
occurred about once a month at various places where he had 
lesions.  He indicated that during a flare-up, his lesions 
were very itchy and when scratched oozed a clear liquid.  He 
further stated that he used the triamcinolone cream during 
the flare-ups and the symptoms decreased after a week of use 
and that he then would discontinue the use of the 
triamcinolone cream until he had another flare-up.  He 
approximated at least one flare-up every month and it lasted 
for one week.

After careful review of the veteran's VA examination, VA 
treatment reports, and the veteran's testimony the Board 
finds that his service-connected lesions on the left and 
right forearms are not manifested by coverage of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, nor do they require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Therefore, the veteran's service-
connected lesions on the left arm do not warrant an increased 
rating of 30 percent.  

The Board notes that the veteran has evidence of skin disease 
involving various parts of his body.  At the time of VA 
examination in December 2005, it was specifically noted that 
he had developed a rash in 2000, and that a biopsy of a right 
elbow lesion revealed spongiotic dermatitis consistent with 
subacute contact dermatitis with eosinophilia.  Also noted by 
the examiner were actinic keratosis, tinea pedis, tinea 
unguinum, eczema on the extremities, and xerosis.  These were 
in addition to lesions attributed to chloracne.  The Board 
previously considered a claim for service connection for skin 
disability other than chloracne, and denied such claim in its 
May 2006 decision.  Thus any symptoms attributable thereto 
may not be considered in evaluating his service-connected 
skin disorder.  

Given the facts in this case, the Board finds that an 
increased rating in excess of 10 percent for the service-
connected lesions on the forearms is not warranted. 


ORDER

An increased rating in excess of 10 percent for the service-
connected lesions on the forearms is denied. 




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


